DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 9 and 23-26 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 20150313521 to Say ("Say"). 

In regards to Claim 1, Say teaches a device (see entire document, for example para. 0010 " present disclosure relates to a device for sensing an analyte in a blood sample") comprising: a hollow needle, wherein the needle has an interior surface facing a hollow lumen and an exterior surface, a distal end of the exterior surface comprises a puncturing edge (see entire document, for example para. 0045 " the skin piercing member 110 is hollow and defines an interior lumen in which a working electrode is positioned"), 

In regards to Claim 2, Say teaches wherein the puncturing edge of the needle comprises a needle face (see entire document, for example para. 0049, 0075 and Claim 78 "needle"), wherein the exposed surface comprises a wire face disposed at a distal end (see entire document, for example para. 0012 "The device includes a working electrode formed by a conductive fiber or wire having a first portion that is subcutaneous during testing and a second portion that extends outside the body during testing." For clarification, Say references proximal end as the entry point of the fluid into the skin piercing member and proximal ends as the end point of the lumen (see para. 0057 and 0058), and therefore teaches the exposed 

In regards to Claim 4, Say teaches the insulating layer is disposed within the surface of the lumen (see entire document, for example Fig. 5 and 6).  

In regards to Claim 5, Say teaches a conductive component providing an electrical connection to the transducing wire (see entire document, for example para. 0011 "The working electrode includes a layer of sensing chemistry on the first and second portions of the conductive fiber or wire." and para. 0043, 0045 and 0051 "the blood sample is sensed through the use of a wired enzyme sensor arrangement"). 

In regards to Claim 6, Say teaches the conductive component comprises a carbon-based paste or a conductive polymer (see entire document, for example para. 0054). 

In regards to Claim 9, Say teaches a conductive component disposed on the exposed surface of the transducing wire, wherein the conductive component optionally comprises one or more entrapped capture agents (see entire document, for example para. 0070 "an optional electron transfer catalyst /enzyme in the enzyme sensing layer 152" and para. 0038).  

In regards to Claim 23, Say teaches the at least one transducing wire comprises a first transducing wire and a second transducing wire, wherein the first transducing wire provides a working electrode and the second transducing wire provides a counter electrode or a reference electrode (see entire document, 

In regards to Claims 24-26, Say teaches a surface of the hollow needle is coated with a metal reference material, such as a noble metal comprising silver, gold, or platinum (see entire document, for example para. 0063 "the skin piercing member 110 can include a conductive reference electrode (RE) layer 150 formed as a thick film of silver/silver chloride (Ag/Ag/Cl) on the insulated outer surface of the skin piercing member 110").

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See US US20140336487 to Wang et al.; US 20160296149 to Polsky et al.; US 20180338713 to Polsky et al. and US 9987427 to Polsky et al. 

Response to Applicant's Amendments and Arguments
Applicant's amendments and arguments submitted November 3, 2021 have been fully considered. Accordingly, in view of the claim amendments, the rejection under 35 USC 112 is withdrawn.  However, Applicant's amendments and arguments are non-persuasive to overcome the rejections under 35 USC 102.  
	More particularly, Applicant argues:
Applicants’ amended claim 1 recites a coaxial needle in which the working electrode within the lumen is completely covered with an insulating layer. Therefore, only the distal end of Applicants’ working electrode is exposed for electrochemistry to occur. This is because Applicants' device is primarily directed to the analysis of interstitial fluids, rather than blood (Response pages 8-9). 

In response thereto, it appears Applicant is arguing both a non-claim limitation and an intended use. More particularly, Claim 1 does not require the working electrode is completely covered with an insulating layer, but rather the claim states "an insulating layer disposed upon the surface of each transducing wire within the lumen".  The examiner has interpreted the broadest reasonable interpretation of this limitation to include the insulating layers taught by Say as referenced above including Fig. 5 and 6 wherein the insulating layers are used to separate the electrodes. Still further, the published Specification, para. 0009 teaches "In some embodiments, the insulating layer is disposed upon the surface (e.g., or a portion thereof) of the transducing wire.".  Moreover, if an electrode is completely covered with an insulating layer, then how is the electrode signals obtained? Still further, the proposed use is not considered a patentable limitation because it is neither claimed as being a device "configured for" and even if so claimed, the difference which prevents the Say teaching from being so used, is not a present claim limitation.  
	In addition, Applicant argues:
As argued above, Say only teaches electrochemical modifications Applicants submit that Say does not teach or suggest a transducing wire comprising an insulating layer disposed upon the surface of the transducing wire within the lumen (Response page 9). 

	In response thereto, it is respectfully pointed out and explained above, the broadest reasonable interpretation of the claim limitation reads on the insulating layer taught by Say.  
	Accordingly, the rejection under 35 USC 102 is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


MITCHELL E. ALTER
Examiner
Art Unit 3791


/MITCHELL E ALTER/Examiner, Art Unit 3791    
/CHRISTIAN JANG/Primary Examiner, Art Unit 3791